Robert Crittenden, plaintiff in error, was convicted in the district court of Muskogee county for the crime of robbery, and on the 30th day of July, 1908, he was sentenced to serve a term of ten years in the state penitentiary. From which judgment and sentence he appealed by filing in this court on January 2, 1910, his petition in error with case-made attached. Now on this 12th day of May, 1910, a motion having been filed to dismiss said appeal on behalf of plaintiff in error, it is by the court ordered that said appeal be, and the same is hereby dismissed, and the cause remanded to the district court of Muskogee county, with directions to enforce the judgment and sentence. *Page 699